Citation Nr: 1646968	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence Rhode Island.  In that decision, the RO granted service connection for a total right knee replacement, assigning a temporary total (100 percent) disability rating based on surgical treatment necessitating convalescence,  effective from June 15, 2005, through March 1 2006.  A 30 percent disability rating was assigned from March 1, 2006.

In February 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  



FINDINGS OF FACT

1.  Prior to February 3, 2010, the residuals of the service-connected right total knee replacement have been manifested by intermediate degrees of residual weakness, pain or limitation of motion.

2.  From February 3, 2010, resolving all reasonable doubt in the Veteran's favor, the residuals of the service-connected right total knee replacement have been manifested by chronic residuals with severe painful motion or weakness in the affected extremity.


CONCLUSIONS OF LAW

1.  Prior to February 3, 2010, the criteria for a disability rating greater than 30 percent for service-connected right total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2015).

2.  From February 3, 2010, the criteria for a 60 percent disability rating for service-connected right total knee replacement are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2005, March 2013 and June 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in June 2014 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of 

the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

By rating action dated in February 2010, the RO granted service connection for a total right knee replacement, assigning a temporary total disability rating based on surgical treatment necessitating convalescence,  effective from June 15, 2005, through March 1 2006.  A 30 percent disability rating was assigned from March 1, 2006.

The Veteran's right knee disability is rated under Diagnostic Code 5055 which provides the rating criteria for a knee replacement (prosthesis).  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Thereafter, a 60 percent rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id.

Having carefully considered the evidence of record, the Board finds that the evidence of record shows that prior to February 3, 2010, the Veteran's right knee symptoms more nearly approximate the criteria for a 30 percent disability rating, and that since that time, they more nearly approximate the criteria for a 60 percent disability rating.

Numerous private treatment records dated through 2007 show that the Veteran
had a history of presumed torn anterior cruciate ligament (ACL) tear at age 14
which led to a medial meniscectomy in the 1980's.  Records also showed that the
Veteran had undergone a tibial osteotomy, formal athrotomy, and a total right knee
replacement for degenerative arthritis with varus deformity of the right knee.

A VA examination report dated in October 2009 shows that the Veteran reported ongoing right knee pain.  Physical examination revealed that he walked with an antalgic gait, good posture, no pelvic tilt, and a very minimal, if any, limp.  He transferred from the chair to the examination table without any difficulty.  There was full extension carried out four times with no pain, weakness, fatigue or lack of endurance.  Medial and collateral ligament evaluation were tight.  Anterior and posterior cruciate ligament was positive for approximately 0.5 centimeters of   movement.  The slide test was indeed slightly positive.  A two pound weight was used, the knee was fully extended three times without any pain, weakness, fatigue, or lack of endurance.  There was good strength resistance flexion and extension of the knee.  The examiner explained that the Veteran had complained of slight discomfort with the knee.  It was certainly improved over what he was originally dealing with.  He did not use assistive devices.  His job as a supervisor for quality assurance at an industrial plant was not affected.  His activities of daily living were not affected.  Range of motion was noted, with no apparent pain on repetitive movements and increased movements of the joint.  There was no history of any flare ups since the total knee replacement.  The knee appeared to be stable except for the slight movement in terms of the slide test.  There was no history of hospitalizations for any incapacitating episodes.  The diagnosis was status post total knee replacement on the right knee; normal examination; and no functional impairment elicited at this time of the examination.

A VA outpatient treatment record dated February 3, 2010, shows that the Veteran reported experienced constant right knee pain.

A VA outpatient treatment record dated in August 2010 shows that radiological studies of the right knee were abnormal, with findings minimal for the post-arthroplasty state, though, they may have represented septic or aseptic loosening involving the right knee prosthesis.

A VA examination report dated in December 2010 shows that the Veteran reported ongoing pain in the knee on walking, and that he used a knee brace which was recommended by his orthopedic physician.  Physical examination revealed that he walked from the waiting room to the examining room with a slight limp and use of a cane and he apparently had a brace for his right knee. He was able to transfer from the chair to the examining table without any difficulty.  He removed his trousers and shoes without any difficulty.  Examination of the right knee revealed that it was slightly larger than the left.  There was no palpable fluid or tenderness.  There was full extension four times with no pain, weakness, fatigue, or lack of endurance.  Flexion was to 120 degrees, four times with no pain, weakness, fatigue, or lack of endurance.  There was good strength to resisting flexion and extension.  Medial collateral ligament evaluation was tight.  Anterior and posterior cruciate ligament slide test was negative.  A two pound weight was used and the knee was fully extended three times with no pain, weakness, fatigue, or lack of endurance.  The examiner added that the Veteran had a desk job and his occupation was not affected.  Activities of daily living were not affected.  Range of motion was as noted with no increased pain on repetitive movements.  The knee joint appeared to be stable.  There was no history of any flare-ups.  The knee joint and replacement appeared to be stable.  The diagnosis was status post total knee replacement on the right; normal examination; and no functional impairment elicited at this time.

VA outpatient treatment records dated in September 2011 show that the Veteran had osteoarthritis of the right knee with loosening of the total knee replacement.  In December 2011 and June 2012, the Veteran reported ongoing right knee pain, rated as a four on a scale of 10.  He also reported laxity in the right knee.  

During the Veteran's February 25, 2013, Board hearing, he testified that pain, weakness, fatigability, and instability, particularly with ascending and descending stairs.  He indicated that he used a knee brace for assistance with ambulation.  He added that he felt his right knee disability was manifested by severe pain and weakness on motion, as well as limited gait and instability.  He stated that his knee replacement initially resulted in improved symptoms, but that by 2010, his symptoms began to increase in severity.

A VA examination report dated in March 2013 shows that the Veteran reported constant pain that would become more severe with some particular movements such as ascending and descending stairs.  He would feel unstable on his legs due to this.  
He had particular difficulty on uneven flooring, and had a recent fall due to this injuring his shoulder.  He would experience flare-ups with the use of stairs.  Physical examination revealed flexion to 95 degrees with pain beginning at 90 degrees.  Extension was to five degrees with no evidence of pain.  The findings were the same following repetitive use, though there was pain, weakened and less movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was no tenderness to palpation.  Muscle strength testing showed active movement against some resistance with flexion and extension.   Joint stability testing was within normal limits.  There was no patellar subluxation or dislocation.  He was said to have chronic residuals of surgery consisting of severe painful motion or weakness.  He was also said to have pain with limited mobility.  There were no scars.  He used a brace for assistance with ambulation.  There was traumatic arthritis of the knee joint.  The diagnosis was residuals of total right knee replacement and degenerative joint disease.

A VA examination report dated in April 2014 shows that the Veteran reported that his right knee condition had become progressively worse.  He described constant
dull pain that was exacerbated by walking, uneven surfaces, stairs, and "sometimes sleeping at night."  He added that he would trip a lot and fall down more than 25 times in 12 months due to "pain and not being able to properly walk."  He would take over-the-counter medication as needed for knee pain.  Physical examination revealed flexion to 90 degrees with pain beginning at 80 degrees.  Extension was to five degrees with pain beginning at five degrees.  Following repetitive use, flexion was limited to 80 degrees and extension to five degrees.  Repetitive use also resulted in less movement than normal; weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation.  Muscle strength testing showed active movement against gravity with flexion and active movement against some resistance with extension.   Joint stability testing showed instability.  There was no patellar subluxation or dislocation.  He was said to have intermediate degrees of residual weakness, pain or limitation of motion.  He was also said to have pain with limited mobility.  There were no scars.  He used a brace for assistance with ambulation.  There was traumatic arthritis of the knee joint.  The diagnosis was residuals of total right knee replacement.  The Veteran reported that had been recently been demoted from due multiple falls at work from the right knee disability.  The examiner added that he did not have flare-up in his knee condition during the examination, and that without observing flare-up in his condition, it would be mere speculation quantifying the degrees of range of motion on his knees during flare-up.

In an addendum dated in July 2014 regarding conflicting medical evidence regarding the extent of the Veteran's disability, the VA examiner opined that it was at least as likely as not that the Veteran's total right knee condition demonstrated progressive joint degeneration and implant loosening over the preceding four years. 

As indicated above, prior to February 2010, the medical evidence of record has primarily suggested that the right knee disability was manifested by intermediate degrees of residual weakness, pain or limitation of motion.  In this regard, on VA examination in the right knee was within normal limits.  The Veteran himself, during his February 2013 Board hearing testified that his increased symptoms did not arise until 2010.  As such, the Board finds that the criteria for a disability rating greater than 30 percent under Diagnostic Code 5055 have not been met.

A VA outpatient treatment record dated February 3, 2010, shows that the Veteran reported experienced constant right knee pain.  While the VA examination in December 2010 also resulted in findings within normal limits, the Veteran's testimony as to severe symptoms, coupled with the opinion of the VA examiner in July 2014 that there had been progressive joint degeneration and implant loosening over the preceding four years, suggests that the right knee disability was manifested by severe painful motion or weakness.  This was reiterated on VA examination in March 2013 wherein it was specifically indicated that the Veteran had chronic residuals of surgery consisting of severe painful motion or weakness.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that from February 2, 2010, the right knee disability warrants the maximum 60 percent disability rating under Diagnostic Code 5055.

The Veteran is competent to describe the symptoms that he personally experiences, and the Board finds his statements as to the extent of the severity of his disability to be consistent over the course of this appeal, and therefore, credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran is not entitled to a schedular disability rating in excess of 60 percent. As stated above, a 100 percent rating will be assigned for one year following the prosthetic replacement of a knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055. The Veteran's right knee surgery occurred in 2005, thus, a 100 percent disability rating is not for application.  As a result of convalescence, the Veteran has actually been assigned a 100 percent disability rating prior to March 1, 2006.

Moreover, a disability rating greater than 60 percent is not available for the residuals of the prosthetic replacement of a knee joint because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25 , 4.68, 4.71a, Diagnostic Codes 5162 to 5164. Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Additionally, as 60 percent is the maximum disability rating one can receive under the amputation rule, no higher disability rating is available and a discussion of ratings under other potentially applicable Diagnostic Codes is not warranted.  As such, the Veteran is entitled to a 60 percent disability rating, but no more, for his service-connected right total knee replacement a from February 3, 2010.

Extra-Schedular Consideration

VA must refer a claim for consideration of an extra-schedular rating where a Veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1) (2015).  The threshold element for an extra-schedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115  (2008).  Here, the level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The Veteran's right knee disability is manifested by pain, stiffness, and limitation of motion. These manifestations are contemplated in the applicable rating criteria, which rate on the basis of pain, weakness, limitation of motion and functional loss.  The Board does not find that the Veteran has described other effects that are "exceptional" or not otherwise contemplated by the rating schedule.  Rather, his description of his symptomatology is consistent with the degree of disability addressed by the rating criteria.  Moreover, as a result of this decision, the right knee disability has been awarded an increased disability rating of 60 percent from February 3, 2010.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case. Accordingly, the claim will not be referred for extra-schedular consideration. 

Total Disability Rating Based On Individual Unemployability (TDIU)

Finally, a TDIU is an element of all appeals for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

In this case, the evidence of record shows that the Veteran was employed full time until May 2016.  He has not asserted at any time that the service-connected right knee disability has prevented him from securing or maintaining gainful employment.  As such, consideration of a TDIU is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

An initial disability rating greater than 30 percent for service-connected total right knee replacement, prior to February 3, 2010, is denied.

From February 3, 2010, a 60 percent disability rating for service-connected right total knee replacement is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


